1
2
3
4
5
6
7                    UNITED STATES DISTRICT COURT
8                     EASTERN DISTRICT OF CALIFORNIA
9
10   NAVIGATORS SPECIALTY INSURANCE )       Case No.: 1:18-cv-01638 DAD JLT
     COMPANY,                       )
11                                  )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
               Plaintiff,           )
12                                  )       Pleading Amendment Deadline: 5/17/2019
          v.                        )
13                                  )       Discovery Deadlines:
     ADMIRAL INSURANCE COMPANY,     )             Initial Disclosures: 3/29/2019
14                                  )
               Defendant.           )             Non-Expert: 8/30/2019
15                                  )             Expert: 11/15/2019
                                    )
16                                          Non-Dispositive Motion Deadlines:
                                                  Filing: 12/6/2019
17
                                                  Hearing: 1/7/2020
18
                                            Dispositive Motion Deadlines:
19                                                 Filing: 1/24/2020
                                                   Hearing: 3/3/2020
20
21                                          Settlement Conference:
                                                   5/14/2019 at 1:30 p.m.
22                                                 510 19th Street, Bakersfield, CA
23                                          Pre-Trial Conference:
24                                                 5/18/2020 at 1:30 p.m.
                                                   Courtroom 5
25
                                            Trial: 7/14/2020 at 8:30 a.m.
26                                                 Courtroom 5
                                                   Court trial: 4-5 days
27
28


                                        1
1    I.      Date of Scheduling Conference

2            February 26, 2019.

3    II.     Appearances of Counsel

4            Meredith Stewart appeared on behalf of Plaintiff.

5            Ashley Nagashima appeared on behalf of Defendant.

6    III.    Magistrate Judge Consent:

7            Notice of Congested Docket and Court Policy of Trailing

8            Due to the District Judges’ heavy caseload, the newly adopted policy of the Fresno Division of

9    the Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set

10   before a District Judge, the parties will trail indefinitely behind any higher priority criminal or older

11   civil case set on the same date until a courtroom becomes available. The trial date will not be reset to a

12   continued date.

13           The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

14   of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

15   criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

16   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

17   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

18   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

19           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

20   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

21   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

22   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

23   District of California.

24           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

25   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

26   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

27   whether they will consent to the jurisdiction of the Magistrate Judge.

28   ///


                                                          2
1    IV.    Pleading Amendment Deadline

2           Any requested pleading amendments are ordered to be filed, either through a stipulation or

3    motion to amend, no later than May 17, 2019. Any motion to amend the pleadings shall be heard by

4    the Honorable Dale A. Drozd, United States District Court Judge.

5    V.     Discovery Plan and Cut-Off Date

6           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

7    on or before March 29, 2019.

8           The parties are ordered to complete all discovery pertaining to non-experts on or before August

9    30, 2019, and all discovery pertaining to experts on or before November 15, 2019.

10          The parties are directed to disclose all expert witnesses, in writing, on or before September 13,

11   2019, and to disclose all rebuttal experts on or before October 11, 2019. The written designation of

12   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

13   and (C) and shall include all information required thereunder. Failure to designate experts in

14   compliance with this order may result in the Court excluding the testimony or other evidence offered

15   through such experts that are not disclosed pursuant to this order.

16          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

17   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

18   included in the designation. Failure to comply will result in the imposition of sanctions, which may

19   include striking the expert designation and preclusion of expert testimony.

20          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

21   disclosures and responses to discovery requests will be strictly enforced.

22   VI.    Pre-Trial Motion Schedule

23          All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

24   than December 6, 2019, and heard on or before January 7, 2020. Discovery motions are heard before

25   the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States Courthouse in

26   Bakersfield, California. For these hearings, counsel may appear via teleconference by dialing (888)

27   557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

28   Clerk receives a written notice of the intent to appear telephonically no later than five court days before


                                                       3
1    the noticed hearing date. All other non-dispositive hearings SHALL be set before Judge Drozd.

2           No motion to amend or stipulation to amend the case schedule will be entertained unless it

3    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

4    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

5    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

6    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

7    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

8    obligation of the moving party to arrange and originate the conference call to the court. To schedule

9    this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

10   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

11   with respect to discovery disputes or the motion will be denied without prejudice and dropped

12   from the Court’s calendar.

13          All dispositive pre-trial motions shall be filed no later than January 24, 2020, and heard no

14   later than March 3, 2020, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd, United

15   States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

16   and Local Rules 230 and 260.

17   VII.   Motions for Summary Judgment or Summary Adjudication

18          At least 21 days before filing a motion for summary judgment or motion for summary

19   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

20   to be raised in the motion.

21          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

22   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

23   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

24   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

25   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

26          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

27   statement of undisputed facts at least five days before the conference. The finalized joint statement of

28   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be


                                                        4
1    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

2    statement of undisputed facts.

3           In the notice of motion, the moving party SHALL certify that the parties have met and

4    conferred as ordered above, or set forth a statement of good cause for the failure to meet and confer.

5    Failure to comply may result in the motion being stricken.

6    VIII. Pre-Trial Conference Date

7           May 18, 2020 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

8           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

9    The parties are further directed to submit a digital copy of their pretrial statement in Word format,

10   directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

11          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

12   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

13   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

14   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

15   Court to explain the nature of the case to the jury during voir dire.

16   IX.    Trial Date

17          July 14, 2020 at 8:30 a.m. in Courtroom 5 before the Honorable Dale A. Drozd, United States

18   District Court Judge.

19          A.      This is a Court trial.

20          B.      Counsels' Estimate of Trial Time: 4-5 days.

21          C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

22   California, Rule 285.

23   X.     Settlement Conference

24          A Settlement Conference is scheduled for May 14, 2019 at 1:30 p.m., located at 510 19th Street,

25   Bakersfield, California.

26          Unless otherwise permitted in advance by the Court, the attorneys who will try the case

27   shall appear at the Settlement Conference with the parties and the person or persons having full

28


                                                        5
1    authority to negotiate and settle the case on any reasonable terms1discussed at the conference.

2    Consideration of settlement is a serious matter that requires preparation prior to the settlement

3    conference. Set forth below are the procedures the Court will employ, absent good cause, in

4    conducting the conference.

5             At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

6    fax or e-mail, a written itemization of damages and a meaningful2 settlement demand which includes

7    a brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before

8    the settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the

9    offer or with a meaningful counteroffer, which includes a brief explanation of why such a settlement

10   is appropriate.

11            If settlement is not achieved, each party SHALL attach copies of their settlement offers to

12   their Confidential Settlement Conference Statement, as described below. Copies of these documents

13   shall not be filed on the court docket.

14                     CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

15            At least five court days before the settlement conference, the parties shall submit, directly to

16   Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

17   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

18   any other party, although the parties may file a Notice of Lodging of Settlement Conference

19   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

20   Settlement Conference indicated prominently thereon.

21            The Confidential Settlement Conference Statement shall include the following:

22            A.       A brief statement of the facts of the case.

23            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds upon

24   which the claims are founded; a forthright evaluation of the parties' likelihood of prevailing on the

25
              1
                Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
26   are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
              2
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
27   party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
     If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
28   should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.


                                                                6
1    claims and defenses; and a description of the major issues in dispute.

2           C.      A summary of the proceedings to date.

3           D.      An estimate of the cost and time to be expended for further discovery, pretrial and trial.

4           E.      The relief sought.

5           F.      The party's position on settlement, including present demands and offers and a history

6                   of past settlement discussions, offers and demands.

7    XI.    Request for Bifurcation, Appointment of Special Master, or other

8           Techniques to Shorten Trial

9           Not applicable.

10   XII.   Related Matters Pending

11          There are no pending related matters.

12   XIII. Compliance with Federal Procedure

13          Counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure and

14   the Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

15   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

16   increasing case load and sanctions will be imposed for failure to follow both the Federal Rules of Civil

17   Procedure and the Local Rules of Practice for the Eastern District of California.

18   XIV. Effect of this Order

19          The foregoing order represents the best estimate of the court and counsel as to the agenda most

20   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

21   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

22   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

23   subsequent status conference.

24          The dates set in this order are firm and will not be modified absent a showing of good

25   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

26   contained herein will not be considered unless they are accompanied by affidavits or declarations,

27   and where appropriate attached exhibits, which establish good cause for granting the relief

28   requested.


                                                         7
1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   February 26, 2019                           /s/ Jennifer L. Thurston
5                                                   UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    8
